DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement FIGs.3 and 6 submitted on July 19, 2021, are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The examiner asserts that FIGs.3 and 6 include blur/noise and are also not in black (RGB = 000), despite appearing black to the naked eye.  This has been confirmed by the examiner through inspection of applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white on top of correcting the blur.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Response to Amendment
All replacement FIGs submitted on July 19, 2021, except for FIGs.3 and 6, are good quality drawings which should print properly in the patent.  FIGs.3 and 6, as evidenced by the objection above, still have quality issues that may prevent proper printing in the patent.  In addition, in the event that one of FIGs.3 and 6 are selected for printing on the front of the patent, high-quality versions of both must be submitted.  The examiner notes that applicant submitted high-quality versions of these FIGs in parent application 15/435,803, so perhaps these may be resubmitted in the instant application (assuming the content is the exact same - this should be verified).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter (repeated from the previous office action):
Micikevicius, “Local Memory and Register Spilling”, NVIDIA, 2011, pp.1-18 (as cited by applicant), has generally taught attempting to reduce spilling through compiler optimization including increasing register count per thread.  See p.17 (and others).
Levy et al., U.S. Patent No. 6,092,175, has taught that registers of an idle thread can be re-allocated to an active thread to improve performance.  See FIG.5C and column 10, lines 18-40.
WO 2011/147727, has taught mapping architectural registers to either physical registers in a register file or to memory registers (in a higher level memory).  See FIG.4.  Since a copy of this document can be found in parent application 15/435,803, another copy has not been provided with this Office Action. 
Bajic et al., U.S. Patent Application Publication No. 2017/0371654 (as cited by applicant), has taught a register mapping table that includes a resident bit indicating whether a register is in a register file or a backing store.  See FIG.6 and paragraph [0033].
Sodani et al., U.S. Patent Application Publication No. 2005/0138338 (as cited by applicant), has taught a register file 105 and a store-and-load memory 106 for storing contents of registers whose entries are removed from the mapping RAT 100.
Regarding claims 1 and 13, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, a spill counter for each of the software threads, where each spill counter generates a spill count indicating how many times the corresponding software thread causes contents of one of a plurality of physical registers 

Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N. Alrobaye, can be reached at 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183